Citation Nr: 0524590	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for a back injury.

2.  Entitlement to service connection for degenerative joint 
and disc disease, lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Waco, Texas, that determined that new and material evidence 
had not been submitted to reopen a previously denied claim 
for service connection for a back injury and separately 
denied entitlement to service connection for degenerative 
disc and joint disease of the lumbar spine on a direct basis.

The reopened claim for entitlement to service connection for 
a back disorder, and the separate, yet intertwined issue of 
entitlement to service connection for degenerative disc and 
joint disease of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1975 the RO denied reopening the veteran's 
claim for service connection for a back injury.  The veteran 
was notified of his procedural and appellate rights in an 
October 1975 letter; however, he did not submit a notice of 
disagreement within one year of this decision.

2.  Since the prior final denial of service connection for a 
back injury in October 1975, liberalizing law addressing 
preexisting conditions was enacted which bears directly and 
substantially upon the specific matter under consideration.






CONCLUSIONS OF LAW

1.  The October 1975 rating decision which denied entitlement 
to service connection for a back condition is final. 38 
U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302 (2004).

2.  VAOPGCPREC No. 3-2003 is a liberalizing provision, is the 
equivalent of new and material evidence and is sufficient to 
reopen the veteran's claim for service connection for a back 
disorder. VAOPGCPREC No. 3-2003; Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), 
cert. denied, 513 U.S. 810 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated in June 2002  
prior to the issuance of the October 2002 rating decision, 
the RO advised the appellant of the VCAA and of the evidence 
it had and what evidence was needed to prevail on his claim.  
Because the notice predated the rating decision, it is in 
compliance with the provisions of 38 C.F.R. § 3.159(b).  He 
was notified of the responsibilities of the VA and the 
claimant in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The appellant was again notified, by means of the discussion 
in the rating decision, statement of the case (SOC), and 
supplemental statements of the case (SSOC) of the applicable 
law and reasons for the denial of this claim.  The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes service medical 
records, unit history reports in attempt to verify stressors, 
VA medical records and VA examination reports.  There is no 
outstanding duty to obtain medical opinion in support of the 
appellant's claim for VA to discharge.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  New and Material Evidence-Liberalizing Law

In the prior decision of October 1975, the Board denied 
entitlement to service connection for a back injury.  The 
basis for the decision was that the new medical evidence of 
record showed post service treatment for back problems, and 
did not link them to service.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2004).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2004).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

A recent decision by United States Court of Appeals for 
Veterans Claims (CAVC) and the VA General Counsel opinion in 
which the standard of proof for rebutting the presumption of 
soundness was liberalized. In VAOGCPREC 3-2003, the VA 
General Counsel invalidated the provisions of 38 C.F.R. § 
3.304(b), insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  According to VAOGCPREC 3-2003, to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

A review of the factual background reveals that in October 
1975, the RO denied reopening a previously denied claim for 
service connection for a back injury.  The basis for the 
denial was that service connection for residuals of back 
injury had been severed in August 1949 and since then the 
evidence received was not material as it referred to 
treatment received after service.   

Evidence before the RO at that time included the May 1943 
entrance examination which showed frequent attacks of 
backache caused by overlifting.  He showed a normal 
musculoskeletal examination, with no defects.  There was no 
evidence of back problems or injury in service.  The report 
of an October 1945 separation examination revealed a 
diagnosis of injury to the back, EPTS, AMS.  A defect of mild 
scoliosis to right, no limitation of motion, crepitus or 
spasm on examination.  

In October 1945, the RO granted service connection for a back 
disorder, described as residuals of back injury, rated as 
sacroiliac injury and weakness.  Subsequent to this rating, 
the RO in April 1949 notified the veteran that further review 
of the claim revealed that the veteran was not entitled to 
service connection for residuals of back injury and that a 
severance was been considered.  The reason for the proposed 
severance was that there was no evidence of injury or 
treatment of the back during service.  The evidence showed 
the veteran to have had backaches prior to service.  
Aggravation of this pre service condition was not indicated, 
and service connection could not be maintained.  In August 
1949, the RO severed service connection for residuals of back 
injury for these reasons and noted that the discharge 
examination showed no limitation of motion, crepitus or spasm 
on examination of the back.  

Although back problems were shown to preexist service, 
notwithstanding the RO's reasoning in its August 1949 
severance of service connection for the back disorder, the 
question remains as to whether the preexisting back disorder 
was aggravated by service with consideration under the 
intervening changes in the law.  See Cotant, supra and 
VAOPGCPREC No. 3-2003 (July 16, 2003).

The Board finds that the pertinent intervening change in VA 
law created a new basis for entitlement to benefits, because 
the veteran's claim under the liberalizing regulation is a 
claim separate and distinct from the claim previously and 
finally denied prior to the liberalizing regulation.  See 
Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998) 
(under appropriate circumstances, intervening change in 
applicable law may entitle veteran to consideration of claim, 
even though claim is based on essentially the same facts as 
those in previously adjudicated claim); Spencer v. Brown, 4 
Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed.Cir. 
1994).

Based upon the newly liberalizing law governing claims based 
on the aggravation of preexisting disabilities and the facts 
in this case, the Board finds that the veteran's claim for 
entitlement to service connection for a back injury, based on 
aggravation is reopened and must reviewed on a de novo basis 
as opposed to a new and material basis.  See Spencer, supra.



ORDER

The claim for entitlement to service connection for asthma is 
reopened based on based on recent liberalizing law.


REMAND

As noted above, the claim for entitlement to service 
connection for a back injury was reopened based on the 
enactment of liberalizing law during the pendency of this 
matter.  

The agency of original jurisdiction has yet to consider the 
revised provisions governing presumption of soundness under 
VAOGCPREC 3-2003.  See also Cotant v. Principi, 17 Vet. App. 
116 (2003).

Furthermore, there is of record an opinion from a private 
physician dated in June 2003 stating that the scoliosis 
evidenced by X-rays for the veteran's back likely as not may 
have been aggravated by service.  In view of this opinion, 
further examination is indicated to ascertain the etiology of 
the veteran's lumbar spine condition.   

To ensure full compliance with due process requirements, the 
case is REMANDED for the following:

1.  Ask the veteran to submit any 
additional evidence or argument 
pertaining to his claim that he has in 
his possession.  Any records obtained 
should be associated with the claims 
folder.

2.  Upon completion of the above, 
schedule the veteran for VA examination 
to ascertain the nature and etiology of 
his current back disorder(s).  The 
examiner should review the contents of 
the claims file, and obtain relevant 
history from the veteran.  Following the 
examination, the examiner should express 
opinion on the following questions:(a) 
What is the diagnosis (are the diagnoses) 
of the veteran's current back problems; 
(b) If any diagnosed back condition is 
shown to have preexisted service, was 
there (1) a pathological worsening of the 
preexisting condition during service? and 
(2) if yes, was the increase in severity 
due to the "natural progress" of the 
disorder or was the increase beyond that 
which would be considered the "natural 
progress" of the disorder. (c) For any 
back pathology diagnosed which is not 
shown to have preexisted service, opine 
whether it is as least as likely as not 
that any disorder had its onset in 
service or is related to any event or 
episode of service, or if due to 
arthritis, was manifested to a 
compensable degree within one year of his 
discharge from service in October 1945.  
The examiner must provide a rationale for 
any opinion reached.  The claims folder 
and a copy of this remand should be made 
available to the examiner.

The veteran is informed that if he fails 
to report for an examination scheduled in 
conjunction with his original 
compensation claim, the claim will be 
rated based on the evidence of record. 38 
C.F.R. § 3.655 (2004).

3.  After undertaking any further 
indicated development required by the 
VCAA, the AMC should readjudicate the 
issues of entitlement to service 
connection for a back injury and for 
degenerative joint and disc disease of 
the lumbar spine, taking into account the 
presumption of soundness as it may be 
deemed to apply to this case.  See 
VAOPGCPREC 3-2003 (July 16, 2003); 38 
U.S.C.A. §§ 1111, 1137 (West 2002).  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and given an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


